EXHIBIT NO. 10


EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”), dated as of the 9th day of May,
2007, is made by and between Regis Corporation, a Minnesota corporation (the
“Corporation”), and Randy L. Pearce (the “Executive”).

RECITALS

WHEREAS, the Corporation and the Executive are parties to that certain Senior
Officer Employment and Deferred Compensation Agreement, dated April 14, 1998, as
subsequently amended (the “Existing Agreement”); and

WHEREAS, the Corporation and the Executive also are parties to an Agreement
dated May 24, 2005, regarding a policy insuring the life of the Executive (the
“Insurance Agreement”); and

WHEREAS, the Corporation and the Executive now desire (i) to terminate the
Existing Agreement, (ii) to enter into this Agreement to set out the terms and
conditions of the Executive’s continued service with the Corporation, and (iii)
to consolidate the terms and conditions of the Insurance Agreement in this
Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the provisions of this Agreement, and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Corporation agrees to employ the Executive, and the Executive
agrees to such employment, upon the following terms and conditions:

1.                                       EFFECTIVE DATE; PERIOD OF EMPLOYMENT.

(a)                                  Effective Date.  This Agreement shall be
effective at 12:01 a.m. on May 9, 2007 (the “Effective Date”).

(b)                                 Period of Employment.  The employment of the
Executive by the Corporation pursuant to this Agreement shall be for a period
(sometimes referred to herein as the “period of employment”) beginning on the
Effective Date and continuing, unless sooner terminated as provided in Section 6
herein, until midnight on the day immediately preceding the fifth anniversary of
the Effective Date.  The Corporation and the Executive recognize and acknowledge
that this Agreement does not provide for any automatic renewal.  Notwithstanding
the end of the Executive’s period of employment, this Agreement shall remain in
full force and effect thereafter for the purpose of determining the Executive’s
entitlement to any payments due under Sections 4(e) and (f) hereof.


--------------------------------------------------------------------------------


(c)                                  Definitions.  Various terms are defined
either where they first appear underlined in this Agreement or in Section.

2.                                       DUTIES.  During the period of
employment, the Executive shall serve as Senior Executive Vice President and
Chief Financial and Administrative Officer of the Corporation, and in such other
additional office or offices to which he shall be elected by the Board of
Directors of the Corporation (“Board”) with his approval, performing the duties
of such office or offices held at the time and such other duties not
inconsistent with his position as such an officer or director as are assigned to
him by the Board or committees of the Board.  During the period of employment,
the Executive shall devote his full time and attention to the business of the
Corporation and the discharge of the aforementioned duties, except for
reasonable vacations, absences due to illness, and reasonable time for attention
to personal affairs and charitable activities.

3.                                       OFFICE FACILITIES.  During the period
of employment, the Executive shall have his office where the Corporation’s
principal executive offices are located from time to time, which currently are
at 7201 Metro Boulevard, Edina, Minnesota and the Corporation shall furnish
Executive with office facilities reasonably suitable to his position at such
location.

4.                                       COMPENSATION.  As compensation for his
services performed hereunder, the Corporation shall pay or provide to the
Executive the following:

(a)                                  Base Salary.  The Corporation shall pay the
Executive a base salary (the “Base Salary”), calculated at the rate of Four
Hundred Seventy-Five Thousand Dollars ($475,000.00) per annum (which Base Salary
may be increased, but not reduced, by the Compensation Committee of the Board
(the “Compensation Committee”) at any time and from time to time in its
discretion), payable monthly, semi-monthly or weekly according to the
Corporation’s general practice for its executives, for the period of employment
under this Agreement.  Such Base Salary may be increased annually by an amount
determined by the Compensation Committee.  Such Base Salary, including such
annual increases (which shall be considered part of the Base Salary), shall not
be reduced during the period of employment hereunder.

(b)                                 Bonus.  The Executive shall be eligible for
an annual performance bonus (the “Bonus”) as determined under the provisions of
the Regis Corporation 2004 Short Term Incentive Compensation Plan, as amended
from time to time, any successor to such plan, or such other annual incentive
compensation program developed for the Corporation’s executive officers.

(c)                                  Other Incentive Plans.  During the period
of employment, the Executive shall be eligible to participate in such other
incentive compensation programs in accordance with their terms as the
Corporation may have in effect from time to time for its executive personnel
(including the Regis Corporation Long Term Incentive Plan, as amended from time
to time, and any successor thereto), other than any annual cash bonus plan
(which is dealt with in Section 4(b) hereof), and all compensation and other
entitlements earned thereunder shall be in addition to, and shall not in any way
reduce, the amount payable as Base Salary and Bonus.

2


--------------------------------------------------------------------------------


(d)                                 Restricted Stock Units.  On the Effective
Date, the Corporation shall grant the Executive restricted stock units with
respect to Fifty Thousand (50,000) shares of the Corporation’s common stock,
subject to the terms and conditions of the Regis Corporation 2004 Long Term
Incentive Plan, including any amendments made to provide for such awards.  Such
restricted stock units shall remain unvested and forfeitable until the day
immediately preceding the fifth anniversary of the Effective Date; at such time
the restricted stock units shall become fully (100%) vested, provided the
Executive is employed by the Corporation (or a subsidiary of the Corporation) on
such date.  Payment of such restricted stock units automatically shall be
deferred until January 31 of the calendar year next following the vesting date
provided in the immediately preceding sentence.

(e)                                  Payment to Cover Life Insurance Premiums or
Other Purposes.  The Corporation previously agreed under the Insurance Agreement
to pay the Executive, for a period of ten (10) years, an amount equal to the
annual premium on a a policy with a face amount of Two Million Five Hundred
Dollars ($2,500,000) insuring the Executive’s life, plus a gross-up for the
federal and state income taxes imposed on such payment. In lieu of such payments
and subject to the last sentence of this Section 4(e), the Corporation shall pay
the Executive the sum of One Hundred and Twenty Thousand Dollars ($120,000)
annually for three years starting in 2008, which the Executive may use to
continue to pay life insurance premiums, income tax obligations or as the
Executive otherwise may determine.  The Corporation’s obligation to make the
payments provided for under this Section 4(e) shall cease upon the termination
of this Agreement by the Corporation for Cause (as defined in Section 8 hereof).

(f)                                    Retirement Benefit.  The Corporation
shall pay to the Executive, if living, or, if not, to his surviving spouse or
other designated beneficiary (either sometimes referred to as the Executive’s
“Beneficiary”), in the event of his death, the following sums (sometimes
referred to as his “Retirement Benefit”) upon the terms and conditions and for
the periods hereinafter set forth:

(i)                                     Payments upon Retirement or Involuntary
Termination.  Commencing upon the last day of the month next following the month
in which the Executive (1) retires from employment with the Corporation after
attaining age 65, or (2) reaches age 65 if he is then disabled within the
meaning of Section 4(f)(iv), the Corporation shall pay to the Executive a
Retirement Benefit equal to his Vested Monthly Benefit and shall continue to pay
him the same amount monthly on the same date of each succeeding month thereafter
until a total of 240 monthly payments have been made.  If the Executive dies
before receiving all 240 monthly payments specified herein, the Corporation
shall pay to the Executive’s Beneficiary the remaining monthly payments as they
become due as provided above.

(ii)                                  Early Termination.  In the event the
Executive’s employment with the Corporation is terminated before reaching age 65
and prior to any Change in Control, whether such termination is initiated by the
Executive or the Corporation, the Executive at his election shall be entitled to
receive his Discounted Vested Monthly Benefit commencing upon (or anytime after)
the date

3


--------------------------------------------------------------------------------


the Executive attains age 55, unless the Executive has been terminated by the
Corporation for Cause.  Such election shall be exercised, if at all, by written
notice from the Executive or his Beneficiary to the Board.

(iii)                               Payments upon Death before Retirement.  If
the Executive dies while employed by the Corporation, the Corporation shall pay
to his Beneficiary, the Executive’s Monthly Benefit for 240 months.  The first
payment shall be due within thirty (30) days after the Executive’s death with
the remaining payments due according to the terms of Section 4(f)(i) above.

(iv)                              Payments During Disability.  In addition to
the payments provided in Sections 4(f)(i) and (ii) should the Executive become
disabled while employed by the Corporation, and such disability continues for a
period of six (6) months,  the Corporation shall pay to the Executive his
Monthly Benefit during each month that the Executive remains disabled until he
attains age 65 or until his death prior to attaining such age, at which time the
payments provided in Sections 4(f)(i), (ii) or (iii) (whichever is applicable)
shall begin.  The first payment under this Section 4(f)(iv) shall be made during
the seventh month of such disability, and each succeeding payment shall be made
on the same date of each succeeding month thereafter.  Payments shall be made
under this Section 4(f)(iv) only if the Executive is disabled within the meaning
of the disability clause of the Corporation’s long term disability insurance
policy or program as then in effect.

(v)                                 Termination for Cause.  If the Executive’s
employment with the Corporation is terminated at any time for Cause (as defined
in Section 8), the Corporation shall have no obligation to make any payments to
him under this Section 4(f) and all such future payments shall be forfeited.

(g)                                 Health, Welfare and Retirement Plans;
Vacation.  During the period of employment, the Executive shall be entitled to:

(i)                                     participate in such retirement, health
(medical, hospital and/or dental) insurance, life insurance, disability
insurance, flexible benefits arrangements and accident insurance plans and
programs as are maintained in effect from time to time by the Corporation for
its headquarters employees;

(ii)                                  participate in other non-duplicative
benefit programs which the Corporation may from time to time offer generally to
headquarters personnel of the Corporation; and

(iii)                               take vacations and be entitled to sick leave
in accordance with the Corporation’s policy for executive personnel of the
Corporation.

(h)                                 Expenses.  Executive shall be reimbursed for
reasonable business expenses incurred in connection with the performance of his
duties hereunder consistent with the Company’s policy regarding reimbursement of
such expenses.  With respect to any benefits or payments received or owed to the
Executive hereunder, the Executive shall cooperate in good faith with the
Corporation to structure such benefits or payments in the most tax-efficient
manner to the Corporation.

4


--------------------------------------------------------------------------------


5.                                       EFFECT OF DISABILITY AND CERTAIN
HAZARDS.  The Executive shall not be obligated to perform the services required
of him by this Agreement during any period in which he is disabled or his health
is impaired to an extent which would render his performance of such services
hazardous to his health or life, and relief from such obligation shall not in
any way affect his rights hereunder except to the extent that such disability or
health impairment may result in termination of his employment by the Corporation
pursuant to Section 6 herein.

6.                                       TERMINATION OF EMPLOYMENT.  The
employment of the Executive by the Corporation pursuant to this Agreement may be
terminated by the Corporation or the Executive at any time, as follows:

(a)                                  Death.  In the event of the Executive’s
death prior to the expiration of the period of employment hereunder, such
employment shall terminate on the date of death.

(b)                                 Permanent Disability.  The Executive’s
employment may be terminated by the Corporation prior to the expiration of the
period of employment hereunder due to Executive’s physical or mental disability
or health impairment which prevents the effective performance by the Executive
of his duties hereunder on a full time basis, with such termination to occur (i)
with respect to disability, on or after the time which the Executive becomes
entitled to disability compensation benefits under the Corporation’s long term
disability insurance policy or program as then in effect or (ii) with respect to
health impairment, after Executive has been unable to substantially perform his
services hereunder for six consecutive months.  Any dispute as to the
Executive’s physical or mental disability or health impairment shall be settled
by the opinion of an impartial physician selected by the parties or their
representatives or, in the event of failure to make a joint selection after
request therefor by either party to the other, a physician selected by the
Corporation, with the fees and expenses of any such physician to be borne by the
Corporation.

(c)                                  Cause.  The Corporation, by giving written
notice of termination to the Executive, may terminate such employment at any
time prior to the expiration of the period of employment hereunder for “Cause”
(as defined in Section 8).

(d)                                 Without Cause.  The Corporation may
terminate such employment at any time prior to said date without Cause (which
shall be for any reason not covered by preceding Sections 6(a) through (c)) upon
sixty (60) days prior written notice to the Executive.

(e)                                  By the Executive.  The Executive may
terminate such employment at any time for an applicable Good Reason (as defined
in Section 8), subject to Section 6(f).  The Executive may also terminate such
employment for any other reason upon prior written notice thereof to the
Corporation, and the Executive agrees to use his reasonable best efforts to
provide twelve (12) months’ prior written notice in such event.

(f)                                    Notice of Good Reason.  If the Executive
believes that he is entitled to terminate his employment with the Corporation
for an applicable Good Reason, he may apply in writing to the Corporation for
confirmation of such entitlement prior to the Executive’s actual separation from
employment, by following the claims procedure set forth in Section 11 hereof. 
The submission of such a request by the Executive shall not

5


--------------------------------------------------------------------------------


constitute “Cause” for the Corporation to terminate the Executive under Section
6(c) hereof; and the Executive shall continue to receive all compensation and
benefits he was receiving at the time of such submission throughout the
resolution of the matter pursuant to the procedures set forth in Section 11
hereof.  If the Executive’s request for a termination of employment for Good
Reason is denied under both the request and appeal procedures set forth in
Sections 11(a) and (b) hereof, then the parties shall promptly submit the claim
to binding arbitration pursuant to Section 11(c) and use their best efforts to
conclude the arbitration within ninety (90) days after the claim is submitted.

(g)                                 Notice of Termination.  Any termination of
the Executive’s employment by the Corporation or by the Executive (other than
termination based on the Executive’s death) shall be communicated by a written
Notice of Termination to the other party hereto.  For purposes of this
Agreement, a “Notice of Termination” shall mean a notice which shall indicate
the specific termination provision in this Agreement relied upon and shall set
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provision so
indicated.  For purposes of this Agreement, no purported termination shall be
effective without the delivery of such Notice of Termination.

(h)                                 Date of Termination.  The “date of
termination” of the Executive’s employment shall mean (i) if the Executive is
terminated by his death, the date of his death, (ii) if the Executive’s
employment is terminated due to a permanent disability or health impairment,
thirty (30) days after the Notice of Termination is given (provided that the
Executive shall not have returned to the performance of his duties on a
full-time basis during such period), (iii) if the Executive’s employment is
terminated pursuant to a termination for Cause, the date specified in the Notice
of Termination, and (iv) if the Executive’s employment is terminated for any
other reason, the date shall be the later of thirty (30) days after termination
as provided by the Notice of Termination or the date of the final resolution of
the arbitration and claims procedures set forth in Section 11 hereof, unless
otherwise agreed by the Executive and Corporation or otherwise provided in this
Agreement.

7.                                       PAYMENTS UPON TERMINATION.

(a)                                  Death or Disability.  If the Executive’s
employment is terminated by reason of his death or permanent disability, he (or
the legal representative of his estate in the event of his death) shall be
entitled to the following:

(i)                                     Accrued Compensation.  All compensation
due the Executive under this Agreement and under each plan or program of the
Corporation in which he may be participating at the time shall cease to accrue
as of the date of such termination, except (1) as specifically provided in this
Agreement or (2) in the case of any such plan or program, if and to the extent
otherwise provided in the terms of such plan or program or by applicable law. 
All such compensation accrued as of the date of such termination but not
previously paid shall be paid to the Executive at the time such payment
otherwise would be due.

(ii)                                  Accrued Obligations.  In addition, the
Executive shall also be entitled to the following: (1) a payment equal to the
Highest Annual Bonus, pro rata

6


--------------------------------------------------------------------------------


based on the portion of the year ended on the date of the termination; (2)
unpaid deferred compensation under the Regis Corporation Non-Qualified Deferred
Compensation Plan, together with all earnings thereon (it being understood that
this is separate from, and in addition to, the Retirement Benefit set forth in
Section 4(f) hereof); and (3) accrued vacation pay.

(iii)                               Acceleration of Vesting.  All options to
purchase the Corporation’s common stock and shares of restricted stock and
restricted stock units held by Executive at the time of such termination but
still subject to vesting, shall be fully and immediately vested.  All other
benefits or interests of Executive in any of the Corporation’s long term
incentive plans or arrangements which are subject to vesting shall be fully and
immediately vested.

(iv)                              Benefits.  In lieu of any continuation
coverage the Executive may be entitled to receive under the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended, (“COBRA”), during the period
commencing with the Executive’s termination of employment and continuing through
the Executive’s attainment of age 65 (or with respect to the Executive’s wife,
Mary Kay Pearce [the “Executive’s wife”], through her attainment of age 65), the
Executive and the Executive’s wife each shall be entitled to the continuation of
the same or equivalent health, hospitalization, prescription drug and dental
insurance coverage that each had received immediately prior to the Executive’s
termination of employment, as if the Executive had continued to be an executive
employee of the Corporation.  In the event that the Executive or the Executive’s
wife is ineligible under the terms of such health or other insurance to continue
to be so covered, the Corporation shall provide the Executive and the
Executive’s wife with substantially equivalent coverage through other sources or
will reimburse the Executive or the Executive’s wife (as applicable) for actual
premiums paid for such alternative coverage (such as Medicare Part A, Part B and
prescription drug coverage) that the Executive or the Executive’s wife obtains
for the payment period.

(b)                                 Termination Without Cause or for Good
Reason.  If the Executive’s employment pursuant to this Agreement is terminated
without Cause pursuant to Section 6(d) hereof or the Executive terminates this
Agreement for Good Reason, then the Executive shall be entitled to and shall
receive the following:

(i)                                     Accrued Compensation.  All compensation
due the Executive under this Agreement and under each plan or program of the
Corporation in which he may be participating at the time shall cease to accrue
as of the date of such termination, except (1) as specifically provided in this
Agreement or (2) in the case of any such plan or program, if and to the extent
otherwise provided in the terms of such plan or program or by applicable law. 
All such compensation accrued as of the date of such termination but not
previously paid shall be paid to the Executive at the time such payment
otherwise would be due.

(ii)                                  Accrued Obligations.  In addition, the
Executive shall also be entitled to the following: (1) a payment equal to the
Highest Annual Bonus, pro rata based on the portion of the year ended on the
date of the termination;

7


--------------------------------------------------------------------------------


(2) unpaid deferred compensation under the Regis Corporation Non-Qualified
Deferred Compensation Plan, together with all earnings thereon (it being
understood that this is separate from, and in addition to, the Retirement
Benefit set forth in Section 4(f) hereof); and (3) accrued vacation pay.

(iii)                               Acceleration of Vesting.  All options to
purchase the Corporation’s common stock and shares of restricted stock and
restricted stock units held by Executive at the time of such termination but
still subject to vesting, shall be fully and immediately vested.  All other
benefits or interests of Executive in any of the Corporation’s long term
incentive plans or arrangements which are subject to vesting shall be fully and
immediately vested.

(iv)                              Benefits.  In lieu of any continuation
coverage the Executive may be entitled to receive under COBRA, during the period
commencing with the Executive’s termination of employment (provided that such
termination of employment is not a voluntary resignation by the Executive prior
to the second anniversary of this Agreement) and continuing through the
Executive’s attainment of age 65 (or with respect to the Executive’s wife,
through her attainment of age 65), the Executive and the Executive’s wife each
shall be entitled to the continuation of the same or equivalent health,
hospitalization, prescription drug and dental insurance coverage that each had
received immediately prior to the Executive’s termination of employment, as if
the Executive had continued to be an executive employee of the Corporation.  In
the event that the Executive or the Executive’s wife is ineligible under the
terms of such health or other insurance to continue to be so covered, the
Corporation shall provide the Executive and the Executive’s wife with
substantially equivalent coverage through other sources or will reimburse the
Executive or the Executive’s wife (as applicable) for actual premiums paid for
such alternative coverage (such as Medicare Part A, Part B and prescription drug
coverage) that the Executive or the Executive’s wife obtains for the payment
period.

(v)                                 Severance Payment.  The Executive shall be
entitled to and shall receive a lump sum cash payment (the “Severance Payment”)
from the Corporation.  The amount of the Severance Payment shall equal the
product of:

(1) the sum of (A) the Executive’s Base Salary and (B) the Highest Annual Bonus
and

(2) the number of full and partial years (rounded to the next highest month)
remaining during the period of employment at the date of termination, but in no
case more than two (2).

(c)                                  Termination for Cause or Without Good
Reason.  If the Executive’s employment pursuant to this Agreement is terminated
pursuant to subsection (c) of Section 6 hereof, the Executive terminates this
Agreement without Good Reason, or the Executive’s employment hereunder
terminates due to the expiration of the period of employment, Executive shall be
entitled to and shall receive:

8


--------------------------------------------------------------------------------


(i)                                     Accrued Compensation.  All compensation
due the Executive under this Agreement and under each plan or program of the
Corporation in which he may be participating at the time shall cease to accrue
as of the date of such termination, except (1) as specifically provided in this
Agreement or (2) in the case of any such plan or program, if and to the extent
otherwise provided in the terms of such plan or program or by applicable law. 
All such compensation accrued as of the date of such termination but not
previously paid shall be paid to the Executive at the time such payment
otherwise would be due.

(ii)                                  Accrued Obligations.  In addition,
Executive shall also be entitled to the following: (1) unpaid deferred
compensation under the Regis Corporation Non-Qualified Deferred Compensation
Plan, together with all earnings thereon (it being understood that this is
separate from, and in addition to, the Retirement Benefit set forth in Section
4(f) hereof); and (2) accrued vacation pay.

(iii)  Benefits.  If the Executive terminates this Agreement without Good Reason
on or after the second anniversary of this Agreement or the Executive’s
employment hereunder terminates due to the expiration of the period of
employment, but not in the event if the Executive’s employment is terminated
pursuant to section (c) of Section 6 hereof, the Executive and the Executive’s
wife (as applicable) shall be entitled to and shall receive the benefits
described in Section 7(b)(iv).

(d)                                 Change in Control.  If, following a Change
in Control, (x) the Executive’s employment pursuant to this Agreement is
terminated by the Corporation (or any successor entity) for any reason or by the
Executive for Good Reason or (y) the Executive’s employment is terminated by the
Corporation (or any successor entity) for any reason or by the Executive for
Good Reason within two (2) years of such Change in Control, then the Executive
shall be entitled to and shall receive the compensation, benefits and other
items described in Sections 7(b)(i) through (v) above, and Executive shall also
be entitled to the following compensation and other benefits, upon the terms and
conditions described herein:

(i)                                     Company Stock Award.  The Executive
automatically shall receive Fifty Thousand (50,000) shares of the Corporation’s
common stock.  Any such shares awarded under this Section shall be subject to
automatic adjustment to reflect any Corporation share dividend, share split,
combination or exchange of shares, recapitalization or other change in the
capital structure of the Corporation since the Effective Date.

(ii)                                  Impact on Retirement Benefit. 
Notwithstanding any other provision of this Agreement, if the Executive’s
employment with the Corporation terminates at any time following a Change in
Control, whether such termination is initiated by the Executive or by the
Corporation (unless the termination is by the Corporation for Cause), the
Corporation, within five (5) business days after such termination, shall
commence payment of the Executive’s Monthly Benefit, without any reduction for
vesting or for discounting, and shall continue such payments as provided in
Section 4(f) hereof.

9


--------------------------------------------------------------------------------


(iii)                               Retirement Benefit Alternative.  As an
alternative to receiving payments of the Executive’s Monthly Benefit under
Section 7(d)(ii), the Executive at his option may request payment in full of his
Aggregate Benefit, which shall be paid by the Corporation to the Executive
within five (5) business days after the Executive gives notice to the
Corporation of his election to receive such Aggregate Benefit in lieu of his
Monthly Benefits.  Any such notice shall be given by the Executive to the
Corporation by certified mail or by facsimile transmission sent to the
Corporation’s principal place of business and to the attention of the
Corporation’s chief financial officer, and shall be effective immediately upon
such transmission or two (2) days after such mailing.

(iv)                              Acceleration of Payments.  Within five (5)
business days of a Change in Control, the Corporation shall pay to the Executive
a lump sum amount equal to any remaining amount that otherwise would be payable
under Section 4(e) during the period of employment.

(e)                                  Tax Gross-Up.  If any payments (including
awards) received by the Executive pursuant to this Agreement will be subject to
the excise tax (the “Excise Tax”) imposed by Section 4999 of the Internal
Revenue Code of 1986, as amended (the “Code”), or any successor or similar
provision of the Code, the Corporation shall pay to the Executive additional
compensation such that the net amount received by the Executive after deduction
of any Excise Tax (and taking into account any federal, state and local income
taxes payable by the Executive as a result of the receipt of such gross-up
compensation), shall be equal to the total amounts he would have received had no
such Excise Tax (or any interest or penalties thereon) been paid or incurred. 
The Corporation shall pay such additional compensation at the time when the
Corporation withholds such Excise Tax from any payments to the Executive (or
otherwise makes a parachute payment to Executive).  The calculation of the tax
gross-up payment shall be approved by an independent certified public accounting
firm and the Executive’s designated financial adviser, with the fees in each
case payable by the Corporation.

(f)                                    Payment Terms.  Unless otherwise
specified in this Section 7, all cash payments to which Executive is entitled
pursuant to this Section 7 shall be made in a lump sum within ten (10) business
days of the date of termination.  If on the date of separation from service with
the Corporation and all corporations or entities with which the Corporation
would be considered a single employer under subsections (b) and (c) of Code, the
Executive is a “specified employee” as defined in Section 416(i) of the Code of
a publicly traded company, determined as of December 31 of each calendar year
and applied as of April 1 following such determination in accordance with
Section 409A of the Code and the guidance issued by the Department of the
Treasury with respect to the application of such Section 409A, payments under
this Agreement which fall within the definition of “deferred compensation,” as
such term is applied under such Section 409A, shall commence as of the first day
on which payment could be made without triggering any tax or penalty under such
Section 409A.

8.                                       DEFINITIONS.  Certain terms are defined
where they first appear in this Agreement and are underlined for ease of
reference.  In addition, the following definitions shall apply for purposes of
this Agreement.

10


--------------------------------------------------------------------------------


“Aggregate Benefit” shall mean an amount equal to the Executive’s Monthly
Benefit multiplied by 240.

“Cause” shall mean (a) acts occurring or discovered during the term of this
Agreement (i) resulting in a felony conviction under any Federal or state
statute, which is materially detrimental to the financial interests of the
Corporation, or (ii) willful non-performance by the Executive of his material
employment duties required by this Agreement (other than by reason of his
physical or mental incapacity) or (b) the Executive willfully engaging in fraud
or gross misconduct which is materially detrimental to the financial interests
of the Corporation during the term of this Agreement, with “Cause” to be
determined in any case by the Board after reasonable written notice to Executive
and an opportunity for Executive to be heard at a meeting of the Board and with
reasonable opportunity (of not less than thirty (30) days) in the case of clause
(a)(ii) to cease substantial non-performance.

“Change in Control” shall be deemed to have occurred at such time as any of the
following events occur: (a) any “person” within the meaning of Section 2(a)(2)
of the Securities Act of 1933 and Section 14(d) of the Securities Exchange Act
of 1934 (the “Exchange Act”), is or has become the “beneficial owner,” as
defined in Rule 13d-3 under the Exchange Act, of twenty percent (20%) or more of
the common stock of the Corporation, or (b) approval by the stockholders of the
Corporation of (i) any consolidation or merger of the Corporation in which the
Corporation is not the continuing or surviving corporation or pursuant to which
shares of stock of the Corporation would be converted into cash, securities or
other property, or (ii) any consolidation or merger in which the Corporation is
the continuing or surviving corporation but in which the common stockholders of
the Corporation immediately prior to the consolidation or merger do not hold at
least a majority of the outstanding common stock of the continuing or surviving
corporation, or (iii) any sale, lease, exchange or other transfer of all or
substantially all the assets of the Corporation, or (c) individuals who
constitute the Corporation’s Board of Directors on the Effective Date (the
“Incumbent Board”) have ceased for any reason to constitute at least a majority
thereof, provided that any person becoming a director subsequent to the
Effective Date whose election, or nomination for election by the Corporation’s
stockholders, was approved by a vote of at least three-quarters (75%) of the
directors comprising the Incumbent Board (either by specific vote or by approval
of the proxy statement of the Corporation in which such person is named as
nominee for director) shall be, for purposes of this Agreement, considered as
though such person were a member of the Incumbent Board.

“Discounted Vested Monthly Benefit” shall mean an amount determined by
discounting the Executive’s Vested Monthly Benefit to present value based on the
number of months between (a) the later of (i) the Executive’s age at the date of
his termination or (ii) the date on which the Executive attains age 55, and (b)
the date of his 65th birthday.  The discount rate to be used for this purpose
shall be equal to the yield to maturity, at the date of termination, of U.S.
Treasury Notes with a maturity date nearest the date of the Executive’s 65th
birthday.

“Good Reason”  shall mean the occurrence, without the express written consent of
the Executive, of any of the following:

(a)                                  the assignment to the Executive of any
duties inconsistent with the Executive’s authorities, positions, duties,
responsibilities and status with the Corporation, or any adverse alteration in
the nature of the Executive’s reporting responsibilities, titles, or offices, or
any removal of the Executive from, or any failure to reelect the Executive

11


--------------------------------------------------------------------------------


to, any such positions, except in connection with a termination of the
employment of the Executive for Cause, permanent disability, or as a result of
the Executive’s death or by the Executive other than for Good Reason;

(b)                                 a reduction by the Corporation in the
Executive’s Base Salary then in effect;

(c)                                  any material breach by the Corporation of
any provisions of the Agreement;

(d)                                 the requirement by the Corporation that the
Executive’s principal place of employment be relocated more than thirty (30)
miles from the Corporation’s address for notice in Section 12(h); or

(e)                                  the Corporation’s failure to obtain a
satisfactory agreement from any successor to assume and agree to perform
Corporation’s obligations under the Agreement.

“Highest Annual Bonus” shall mean the highest Bonus paid or payable to the
Executive in respect of the three fiscal years prior to the date of termination.

“Monthly Benefit” shall mean an amount equal to the greater of (i) forty percent
(40%) of the Executive’s average monthly compensation, excluding bonuses, for
the sixty (60) months immediately preceding his termination of employment or
disability, or (ii) Five Thousand Dollars ($5,000).

“Vested Monthly Benefit” shall mean a percentage of the Executive’s Monthly
Benefit determined on the basis of the number of the Executive’s completed years
of service with the Corporation according to the following schedule:

Years of Service

 

Percentage

 

Less than 7 years

 

0

%

7 years

 

5

%

8 years

 

10

%

9 years

 

15

%

10 years

 

20

%

11 years

 

25

%

12 years

 

30

%

13 years

 

35

%

14 years

 

40

%

15 years

 

50

%

16 years

 

60

%

17 years

 

70

%

18 years

 

80

%

19 years

 

90

%

20 or more years

 

100

%

A “year of service” for purposes of vesting shall mean a consecutive twelve
(12)-month period during which the Executive is employed by the Corporation.

12


--------------------------------------------------------------------------------


9.                                       CONFIDENTIAL INFORMATION.  The
Executive shall not at any time during the period of employment and thereafter
disclose to others or use any trade secrets or any other confidential
information belonging to the Corporation or any of its subsidiaries, including,
without limitation, drawings, plans, programs, specifications and non-public
information relating to customers of the Corporation or its subsidiaries, except
as may be required to perform his duties hereunder.  The provisions of this
Section 9 shall survive the termination of the Executive’s employment with the
Corporation, provided that after the termination of the Executive’s employment
with the Corporation, the restrictions contained in this Section 9 shall not
apply to any such trade secret or confidential information which becomes
generally known in the trade.

10.                                 NON-COMPETITION: NON-MITIGATION: LITIGATION
EXPENSES.

(a)                                  No Mitigation.  The Executive shall not be
required to mitigate the amount of any termination benefits due him under
Section 7 herein, by seeking employment with others, or otherwise, nor shall the
amount of such benefits be reduced or offset in any way by any income or
benefits earned by the Executive from another employer or other source.

(b)                                 Non-competition.  For a period of
twenty-four (24) months after the Executive’s termination of employment
hereunder, the Executive shall not enter into endeavors that are competitive
with the business or operations of the Corporation in the beauty industry
(including, but not limited to, salons, hair restoration centers, education and
related products), and shall not own an interest in, manage, operate, join,
control, lend money or render financial or other assistance to or participate in
or be connected with, as an officer, employee, director, partner, member,
stockholder (except for passive investments of not more than a one percent (1%)
interest in the securities of a publicly held corporation regularly traded on a
national securities exchange or in an over-the-counter securities market),
consultant, independent contractor, or otherwise, any individual, partnership,
firm, corporation or other business organization or entity that engages in a
business which competes with the Company.

(c)                                  Non-solicitation.  For a period of
twenty-four (24) months after the Executive’s termination of employment
hereunder, Executive shall not hire or attempt to hire any employee of the
Corporation, assist in such hiring by any person or encourage any employee to
terminate his or her relationship with the Corporation.

(d)                                 Remedies.  If the Executive violates any of
the restrictive covenants set forth in Sections 9, 10(b) and (c) above during
the first twenty-four (24) months after such termination of employment, and such
violation continues after the Executive is notified in writing by the Company
that he is in violation of the restrictive covenant, then (i) the Corporation
shall have no further obligation to make any payments to the Executive of the
Retirement Benefit described in Section 4(f) or of any severance payments
provided in Section 7(b) and 7(d) and (ii) all such future payments shall be
forfeited.  The Executive acknowledges that any breach or threatened breach of
Sections 9, 10(b) or (c) would damage the Corporation irreparably and,
consequently, the Corporation, in addition to any other remedies available to
it, shall be entitled to preliminary and permanent injunction, without having to
post any bond or other security.

13


--------------------------------------------------------------------------------


(e)                                  Attorneys Fees.  The Corporation shall pay
the Executive’s attorneys’ fees for any proceeding or group of related
proceedings to enforce, construe or determine the validity of the provisions of
this Agreement.

11.                                 CLAIMS PROCEDURE.

(a)                                  If the payment of benefits under this
Agreement shall be disputed by the Company, the Executive, or other person
claiming through the Executive, must file a written claim with the Board as a
prerequisite to the payment of such benefits.  The Board shall make all
determinations as to the right of any person to receive benefits under
subsections (a) and (b) of this Section 11.  Any denial by the Board of a claim
for benefits by the Executive, his heirs or personal representative (“the
claimant”) shall be stated in writing by the Board and delivered or mailed to
the claimant within ten (10) days after receipt of the claim, unless special
circumstances require an extension of time for processing the claim.  If such an
extension is required, written notice of the extension shall be furnished to the
claimant prior to the termination of the initial ten (10)-day period.  In no
event shall such extension exceed a period of ten (10) days from the end of the
initial period.  Any notice of denial shall set forth the specific reasons for
the denial, specific reference to pertinent provisions of this Agreement upon
which the denial is based, a description of any additional material or
information necessary for the claimant to perfect his claim, with an explanation
of why such material or information is necessary, and any explanation of claim
review procedures, written to the best of the Board’s ability in a manner that
may be understood without legal or actuarial counsel.

(b)                                 A claimant whose claim for benefits has been
wholly or partially denied by the Board may request, within ten (10) days
following the date of such denial, in a writing addressed to the Board, a review
of such denial.  The claimant shall be entitled to submit such issues or
comments in writing or otherwise as he shall consider relevant to a
determination of his claim, and he may include a request for a hearing in person
before the Board.  Prior to submitting his request, the claimant shall be
entitled to review such documents as the Board shall agree are pertinent to his
claim.  The claimant may, at all stages of review, be represented by counsel,
legal or otherwise, of his choice, provided that such fees and expenses shall be
borne by the Corporation.  All requests for review shall be promptly resolved. 
The Board’s decision with respect to any such review shall be set forth in
writing and shall be mailed to the claimant not later than ten (10) days
following receipt by the Board of the claimant’s request unless special
circumstances, such as the need to hold a hearing, require an extension of time
for processing, in which case the Board’s decision shall be so mailed not later
than twenty (20) days after receipt of such request.

(c)                                  A claimant who has followed the procedure
in subsections (a) and (b) of this Section, but who has not obtained full relief
on his claim for benefits, may submit such claim for expedited and binding
arbitration of his claim before an arbitrator in Hennepin County, Minnesota, in
accordance with the commercial arbitration rules of the American Arbitration
Association, as then in effect, or pursuant to such other form of alternative
dispute resolution as the parties may agree (collectively, the “arbitration”). 
The arbitrator’s sole authority shall be to interpret and apply the provisions
of this Agreement; the arbitrator shall not change, add to, or subtract from,
any of its provisions.  The arbitrator shall have the power to compel attendance
of witnesses at the hearing.

14


--------------------------------------------------------------------------------


Any court having competent jurisdiction may enter a judgment based upon such
arbitration.  The arbitrator shall be appointed by mutual agreement of the
Corporation and the claimant pursuant to the applicable commercial arbitration
rules.  The arbitrator shall be a professional person with a national reputation
for expertise in employee benefit matters and who is unrelated to the claimant
and any employees of the Corporation.  All decisions of the arbitrator shall be
final and binding on the claimant and the Corporation.

12.                                 MISCELLANEOUS.

(a)                                  Successors and Assigns.  This Agreement
shall inure to the benefit of and shall be binding upon the successors and
assigns of the Corporation, including any party with which the Corporation may
merge or consolidate or to which it may transfer substantially all of its
assets.  As used in this Agreement, the term “successor” shall include any
person, firm, corporation or other business entity which at any time, whether by
merger, purchase or otherwise, acquires all or substantially all of the capital
stock or assets of the Corporation.

(b)                                 Non-assignability and Non-transferability. 
The rights and obligations of the Executive under this Agreement are expressly
declared and agreed to be personal, nonassignable and nontransferable during his
life; provided, however, that all or a portion of the amount of each payment of
his Retirement Benefit under Section 4(f) (other than payments under Section
4(f)(iii)) may be assigned by a “qualified domestic relations order” as set
forth in paragraphs (1) through (3) of Code Section 414(p), as if this Agreement
were a plan described in Code Section 401(a)(13).

(c)                                  Limitation of Waiver.  The waiver by either
party hereto of its rights with respect to a breach of any provision of this
Agreement by the other shall not operate or be construed as a waiver of any
rights with respect to any subsequent breach.

(d)                                 Amendments.  No modification, amendment,
addition, alteration or waiver of any of the terms, covenants or conditions
hereof shall be effective unless made in writing and duly executed by the
Corporation and Executive.

(e)                                  Counterparts.  This Agreement may be
executed in any number of counterparts, each of which shall be deemed an
original, but all of which together will constitute but one and the same
agreement.

(f)                                    Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of Minnesota,
without regard to the conflicts of law principles thereof.

(g)                                 Severability.  If any provision of this
Agreement is determined to be invalid or unenforceable under any applicable
statute or rule of law, it is to that extent to be deemed omitted and it shall
not affect the validity or enforceability of any other provision.

(h)                                 Notices.  Any notice required or permitted
to be given under this Agreement shall be in writing, and shall be deemed given
when sent by registered or certified mail, postage prepaid, addressed as
follows:

15


--------------------------------------------------------------------------------


 

If to the Executive:

Randy L. Pearce

 

Regis Corporation

 

7201 Metro Boulevard

 

Edina, Minnesota 55439

 

 

If to the Corporation:

Regis Corporation

 

7201 Metro Boulevard

 

Edina, Minnesota 55439

 

Attn: General Counsel

 

or mailed to such other person and/or address as the party to be notified may
hereafter have designated by notice given to the other party in a similar
manner.

(i)                                     Mandatory Arbitration.  Any dispute or
controversy arising under or in connection with this Agreement, other than
claims administered under Section 11, shall be settled exclusively by binding
arbitration in the manner set forth in Section 10(c).

13.                                 PRIOR AGREEMENTS SUPERSEDED.  Upon the
Effective Date, this Agreement shall supersede all prior agreements between the
parties hereto with respect to the subject matter hereof, including without
limitation the Existing Agreement, the Insurance Agreement, and any and all
change in control provisions contained in any agreement, arrangement or plan
with or for the benefit of Executive, all of which are forever irrevocably
waived by the Executive; provided, however, that this Agreement shall not
supersede any agreements between the Corporation and the Executive regarding
currently outstanding options held by the Executive to purchase the
Corporation’s common stock or restricted stock, except for the change in control
provisions thereof, which are hereby superseded.

14.                                 NO INTERRUPTION OF BENEFITS.  Nothing in
this Agreement shall be deemed an interruption of the Executive’s years of
service for vesting of the Corporation’s benefit plans, vesting of options to
purchase the Corporation’s common stock, or otherwise.

15.                                 INDEMNIFICATION.  The Corporation shall
indemnify, defend, and hold the Executive harmless, to the fullest extent
allowed by law, from and against any liability, damages, costs, or expenses
(including attorney’s fees) in connection with any claim, cause of action,
investigation, litigation, or proceeding involving him by reason of his having
been an officer, director, employee, or agent of the Corporation or its
affiliates, unless it is judicially determined, in a final, nonappealable order
that the Executive was guilty of gross negligence or willful misconduct.  The
Corporation also agrees to maintain adequate directors and officers liability
insurance for the benefit of the Executive for the term of this Agreement and
for at least three (3) years thereafter.

16


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have caused this Agreement to be executed on the
date and year first above written.

 

REGIS CORPORATION

 

 

 

 

 

 

 

By:

 

/s/ Eric A. Bakken

 

 

Name:

Eric A. Bakken

 

Title:

Senior Vice President, General Counsel

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

By:

 

/s/ Randy L. Pearce

 

 

Name:

Randy L. Pearce

 

Title:

Senior Executive Vice President,

 

 

Chief Financial and Administrative Officer

 

17


--------------------------------------------------------------------------------